Citation Nr: 0708139	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Daughter




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from December 1951 to March 1958.  He served 
in combat (for which he was awarded a Combat Infantryman's 
Badge), and sustained combat injuries (for which he was 
awarded a Purple Heart medal).  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2005, 
a hearing was held before a Decision Review Officer (DRO) at 
the RO.  In September 2006, a Travel Board hearing was held 
before the undersigned.  Transcripts of these hearings are of 
record.  At the Travel Board hearing, the undersigned granted 
a request to hold the case in abeyance 90 days for the 
submission of additional evidence.  38 C.F.R. § 20.709.  That 
period of time has lapsed, and no additional evidence has 
been received.  Hence, the claim will be considered on the 
basis of the current record. 


FINDINGS OF FACT

1. The veteran died in October 2004; the immediate cause of 
his death was myocardial infarction due to coronary artery 
disease and atherosclerosis; gastrointestinal bleeding was 
also listed on his death certificate as a significant 
condition that contributed to his death.

2. A cardiovascular disease was not manifested in service; 
cardiovascular disease and peptic ulcer disease were not 
manifested in the first postservice year; and the veteran's 
death-causing diseases are not shown to have been related to 
service or to his service-connected disabilities.

3. The veteran's service-connected disabilities of residuals 
of shell fragment wounds to the right arm and neck; residuals 
of splenectomy; residuals of left arm, muscle group V injury; 
otitis media; bilateral hearing loss; scars, left rib area, 
ilium, and hip; and deformity, pinna with non-disfiguring 
scar are not shown to have contributed to cause his death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A December 2004 letter explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  She has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While she was not advised of the 
criteria governing effective dates of awards, she is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as effective 
date criteria have no significance unless the claim is 
allowed, and the decision below does not do so.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA opinion in February 2006.  At the 
Travel Board hearing, the appellant and her daughter 
indicated they planned to submit evidence to support their 
allegation that gastrointestinal bleeding, a significant 
condition that contributed to the veteran's death, was 
related to his service.  The case was held open in excess of 
90 days (for more than five months) and such evidence has not 
been received.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.




B.	Factual Background

August 1952 service medical records show the veteran was 
struck by enemy mortar fire.  Shell fragments penetrated his 
right arm, left neck, chest, left arm, and hip, with 
involvement of the right cutaneous nerve; there was no artery 
involvement.  Metallic foreign bodies were retained in the 
left chest and hip.  He underwent an abdominal laparotomy and 
his spleen was removed.  In June 1953, it was noted that his 
abdomen and bowel functions were normal and he had no 
sequelae from the splenectomy.  In September 1953, the 
veteran was seen twice for complaints of abdominal pain, 
vomiting, and diarrhea.  The initial impression was 
gastroenteritis and on the second visit, it was noted this 
was the second time he had experienced these symptoms since 
an abdominal wound one year previously.  December 1955 and 
January 1956 barium enemas found nothing fluoroscopically 
abnormal in the heart, lung fields, diaphragm, or esophagus.  
It was noted the mucosal pattern of the duodenal cap was 
moderately coarsened and distorted, evidently due to scarring 
from a prior ulceration and there was a questionable ulcer in 
the cap.  Nothing abnormal was seen in the small intestine.  
In January 1957, the veteran was again treated for diarrhea 
and abdominal cramps.  Separation examination noted deformity 
of the left pinna and scar of reparative surgery along with 
entry and exit scars from shell fragment wounds.  Clinical 
examination noted that all other systems were normal.   

On April 1958 VA examination, the veteran reported vomiting 
spells if he ate greasy food.  Examination of the 
cardiovascular system was normal and a chest x-ray revealed 
no infiltration in the lung fields.  Abdominal scars were 
noted, but no digestive system disability was diagnosed.  

An April 1958 rating decision granted service connection for 
residuals of splenectomy; shell fragment wound to the right 
arm, Muscle Group V; antecubital fossa; scar residuals of 
shell fragment wound to the left rib, ilium and hip, and 
midline neck; and surgical scar residuals on the abdomen.
On July 1961 VA examination, the veteran reported he was 
experiencing chest pain.  Chest x-rays were normal.  

The veteran was hospitalized in September and October 1961 
for follow-up of a giant follicular lymphoma.  Physical 
examination was essentially negative.  A chest x-ray showed 
no evidence of lymph node involvement. An October 1961 barium 
swallow showed no extrinsic pressure upon the esophagus; no 
intra-luminal lesions; some hypermobility of the stomach with 
some inversion of the body of the stomach was noted; the 
duodenal loop appeared to be widened, but the radiologist 
believed this was due to abdominal pressure upon the loop and 
not actual enlargement of the pancreas.  The diagnoses were 
generalized giant follicle lymphoma and chronic 
lymphadenitis, left inguinal nodes.

A January 1981 private chest x-ray showed probable chronic 
changes of the lung with no definite active process.

A July 1983 letter from the veteran's private physician, A. 
J. A., MD, states that he had been treating the veteran for 
arteriosclerotic heart disease manifested by nontransmural 
myocardial infarction and status post left upper lobectomy 
for carcinoma of the lung.

A September 1983 pathological report of gastric ulcer tissue 
revealed focal necrosis consistent with ulceration.  An 
esophogram provided an impression of achalasia and epiphrenic 
diverticulum of the distal esophagus.  The veteran reported a 
fifteen year history of dysphagia that had gotten 
progressively worse in the most recent six months.  He 
reported having a hiatal hernia repair in 1968 that worsened 
his symptoms.  

A September 1984 letter from Dr. D. M. D. indicates that the 
veteran had been under tension, anxiety, and pain since he 
was discharged from service.  The veteran reported that he 
had been a mild smoker since the age of 16 and currently 
smoked 4-5 cigarettes a day.  His examination revealed 
coronary artery disease with previous myocardial infarction 
and hypertensive arteriosclerotic heart disease with a mild 
to moderate hypertension; history of a traumatic shrapnel 
fragment injury to the stomach and an operation in 1952 for 
that injury; later development of peptic ulcer, stenosis of 
the distal portion of the esophagus and pouching of the 
esophagus at that area.  He opined that the service-connected 
splenectomy later caused complications of stenosis of the 
esophagus and difficulty swallowing; that he later developed 
cancer of the lung at the same site where he had shrapnel 
fragments; and that he had injuries to both arms that caused 
severe limitation of motion of the right arm.  He indicated 
that "later on due to anxiety and nervous tension, [he] 
developed a peptic ulcer. . . [i]t is obvious that since 1958 
this man has been under a lot of tension, anxiety, insecure 
feelings and struggling. . . . It is my impression that the 
major cause and acceleration of this man's arteriosclerosis 
and coronary atherosclerosis later resulted to a coronary 
occlusion and heart attack has an indirect relation to his 
seven years in the armed services and its physical and 
emotional trauma received from those seven years."  
Regarding the veteran's lung carcinoma, he opined that the 
type of cancer was not the type that commonly affects smokers 
and that this raised questions about "how much the shrapnel 
fragments in the left lung as a foreign body had been the 
cause of this cancer and how much this gentleman's light 
cigarette smoking" had been the cause.  He concluded that 
"[o]verall it appears that all these multiple organ 
impairments and diseases that this man has at the present 
time which resulted in his severe, total, permanent 
disability directly or indirectly relates to his seven years 
in the armed forces and the trauma he received from those 
years physically and emotionally."

A December 1984 letter from Dr. M. B. states the veteran 
reported persistent complaints of dyspnea on exertion and 
difficulty ambulating freely.  He stated that he had been 
experiencing shortness of breath since he was exposed to 
shrapnel during the Korean War and that he had peptic ulcer 
disease diagnosed in 1964.  He indicated that his father died 
of a myocardial infarction; that his mother died of a brain 
tumor; and that there was a family history of carcinoma in 
both of his parents.  He smoked one to two packs of 
cigarettes a day and had been smoking for forty years.  Chest 
examination revealed decreased breath sounds with wheezes 
present on forced expiration, and x-ray revealed increased 
hilar markings as well as basilear infiltrates.  A barium 
swallow and gastrointestinal series revealed a normal stomach 
and duodenum; a distal esophageal stenosis with an associated 
pulsion diverticulum and obstruction were noted.  

In November 1985, the veteran reported that he had a peptic 
ulcer in service and that he continued to have ulcer symptoms 
at times.  

A January 1986 letter from Dr. A. J.A. reports that he had 
been treating the veteran for a pleomorphic epidermoid 
carcinoma of the left lung.  The letter notes the veteran 
suffered multiple shrapnel wounds while in service and that 
he had experienced periodic episodes of discomfort since 
these injuries.  The veteran was hospitalized in December 
1985 for a myocardial infarction due to arteriosclerotic 
heart disease.  Dr. A. J. A. opined that the veteran was 
totally disabled from any type of employment.  

On April 1986 VA examination, diagnoses of variant achalasia 
with epiphrenic diverticulum, probable cervical spine 
degenerative joint disease, and myofascial pain syndrome were 
provided.  

October 2002 to July 2004 private treatment records show the 
veteran was being treated for high blood pressure, chronic 
obstructive pulmonary disease, type 2 diabetes mellitus, and 
coronary artery disease.  

September and October 2004 private hospitalization records 
show the veteran was admitted with complaints of chest 
discomfort and gastrointestinal bleeding.  The attending 
physician noted he would require aggressive gastrointestinal 
assessment and would undoubtedly require a cardiac 
catheterization once his gastrointestinal status had been 
assessed.  Gastrointestinal studies revealed an acute gastric 
ulcer, anemia, benign neoplasm of the colon, and 
diverticulosis of the colon.  A cardiac catheterization 
revealed severe triple vessel disease; surgery was put off 
for two weeks because of the veteran's gastrointestinal 
bleeding, but the veteran developed chest pain prior to the 
surgery.  An intra-aortic balloon pump was inserted and a 
coronary artery bypass grafting surgery was performed; 
however, it was not possible to wean the veteran off the 
cardiopulmonary bypass because of severe right ventricular 
dysfunction.  

The veteran died in October 2004.  His death certificate 
lists the immediate cause of death as myocardial infarction, 
due to coronary artery disease and atherosclerosis.  
Gastrointestinal bleeding was listed as a significant 
condition contributing to death.

At the October 2005 DRO hearing, the appellant and her 
daughter testified that the veteran suffered from nightmares 
about his time in service and that the stress he suffered as 
a result of his service caused him to have ulcers, and that 
because of his ulcers and gastrointestinal bleeding, the 
doctors were unable to perform necessary heart surgery to 
save him.  The veteran's daughter contended that his service-
connected disabilities weakened his heart and resulted in his 
death.

A November 2005 letter from private Dr. F. K. states that she 
agrees with the opinions in Dr. D. M. D.'s September 1984 
letter that the trauma incurred during service contributed to 
the veteran's stress which accelerated his arteriosclerotic 
heart disease.  She also stated the following:

[S]econdary to his physical disability from 
injuries received in service, patient was unable 
to be active which caused weight gain, diabetes 
and led to his subsequent death.  Patient had 
history of problems with ulcers secondary to 
stress which complicated his medical history.  
Patient's cause of death was myocardial 
infarction secondary to [arteriosclerotic heart 
disease] which I believe is secondary to stress, 
anxiety, agitation that he experienced following 
discharge from the armed services.

In February 2006 a VA physician reviewed the veteran's 
claims file, discussed the veteran's medical history, and 
provided the following opinion:

Although statements from other doctors support 
the notion that the patient's service-connected 
disabilities of residuals of splenectomy, 
paralysis of musculocutaneous nerve, shell 
fragment wounds to the bilateral arms and neck, 
otitis media and various scars contributed to his 
death, there is no medical evidence that physical 
impairment from these disabilities contribute[d] 
significantly to the patient's atherosclerotic 
heart disease and subsequent death.  There is 
however, a plethora of evidence in the medical 
literature that hyperlipidemia, hypertension, 
smoking, and type 2 diabetes mellitus do 
contribute significantly and substantially to 
heart disease, and far outweigh the affects of a 
presumed sedentary lifestyle.

Thus, it is of this examiner's opinion that the 
patient's service-connected disabilities did not 
contribute substantially nor materially to his 
death and did not have material influence in 
accelerating his death.

At the September 2006 Travel Board hearing, the appellant 
and her daughter testified that the veteran had a sac in his 
throat where the shrapnel had gone through and that food 
would get lodged there and he would choke.  The daughter 
indicated that he began having problems with ulcers and 
suffered three heart attacks in the 1970s.  He also had a 
tumor on his left lung which was caused by the shrapnel in 
his left lung.  She believed that the shrapnel in his left 
lung should have been service-connected and that it 
contributed to cause his death, as it caused him to become 
short of breath and prevented him from doing any physical 
activity, which, she alleged, contributed to his later 
cardiovascular problems.  She also testified that his 
gastrointestinal bleeding was related to his service and the 
stress that he suffered from service and that they intended 
to obtain a medical opinion that provided a link between 
service and the gastrointestinal bleeding.

C.	Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more of continuous, active military 
service during a period of war and arteriosclerosis, 
cardiovascular-renal disease (including hypertension), or 
peptic ulcer disease (gastric or duodenal) becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

The record does not contain any evidence that the 
arteriosclerosis or cardiovascular disease that caused the 
veteran's death was manifested in service or in his first 
postservice year; in fact, his daughter stated that he first 
suffered from a heart attack in the early 1970s, over 10 
years after his discharge from service (notably, the first 
medical evidence of record showing heart disease is from July 
1983).  Also, while service medical records indicate the 
veteran had an ulcer during service, the first competent 
evidence showing peptic ulcer disease to a degree of 10 
percent was not until 1964 (as reported by the veteran in 
December 1984), about six years after his discharge from 
service.  Consequently, service connection for the cause of 
his death on the basis that the disabilities that were the 
primary or contributing causes of death became manifested in 
service, and persisted (or on a presumptive basis as chronic 
diseases under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309) is not warranted.

The record includes both medical evidence that tends to 
support the appellant's claim and medical evidence that is 
against her claim.  Evidence tending to support her claim 
includes a September 1984 letter from Dr. D. M. D. and a 
November 2005 letter from Dr. F. K.  Evidence against her 
claim includes the February 2006 opinion by a VA physician 
who reviewed the record.  When evaluating these opinions, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dr. D. M. D.'s letter opines that the veteran's "multiple 
organ impairments and diseases" are "directly or indirectly 
relate[d]" to the physical and emotional trauma he incurred 
during service.  While this opinion does not address whether 
these conditions caused the veteran's death (as it was 
written twenty years prior to his death) it does opine that 
arteriosclerosis and peptic ulcer disease were "directly or 
indirectly" related to the veteran's service.  Dr. F. K.'s 
opinion agrees with Dr. D. M. D. and further concludes that 
traumas the veteran suffered during service contributed to 
his stress and accelerated his heart disease and subsequent 
death.  The record does not show that these physicians had 
access to the claims file or had the opportunity to review 
the veteran's full medical history as shown in the claims 
folder (Dr. F. K. did review Dr. D. M. D.'s opinion, but does 
not state that she reviewed any other medical evidence).  
Additionally, these physicians do not provide any rationale 
for their opinions.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (finding that a physician's access to the 
claims file and the thoroughness and detail of the opinion 
are important factors in assessing the probative value of a 
medical opinion).  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1993).  

In contrast, the VA doctor's opinion is based on a thorough 
review of the veteran's claims file and provides a complete 
rationale and explanation as to why she concluded that the 
veteran's service-connected disabilities and any physical 
impairment resulting from them "did not contribute 
substantially nor materially to his death and did not have 
material influence in accelerating his death."  She also 
reviewed literature and used her research to provide 
alternative theories regarding the basis for the cause of the 
veteran's death, specifically that hyperlipidimia, 
hypertension, smoking, and type 2 diabetes contribute 
significantly to heart disease and outweigh the effects of a 
sedentary lifestyle.

As noted above, at the September 2006 Travel Board hearing, 
the appellant and her daughter indicated they would submit 
evidence relating the veteran's gastrointestinal problems to 
his service-connected disabilities; however, they have not 
done so.  While there is evidence the veteran may have had an 
ulcer in service, the evidence does not show that the 
gastrointestinal bleeding that caused his death was related 
to the in service ulcer.  Additionally, the evidence does not 
support that peptic ulcer disease was related to residuals of 
splenectomy or to shrapnel in the lung.  While Dr. D. M. D.'s 
opinion indicates that stress from the injuries sustained 
during service caused his peptic ulcer, the February 2006 
opinion specifically discounted this opinion and concluded 
that his service-connected disabilities or impairment 
resulting from them did not cause his death.  It is also 
notable that medical records immediately prior to the 
veteran's death stated he had an "acute" gastric ulcer and 
not a chronic ulcer disease.  Hence, there is no evidence 
that the gastrointestinal bleeding that resulted from this 
"acute" gastric ulcer was related to a chronic ulcer 
disease that was related to the veteran's service or resulted 
from injuries sustained therein.

The appellant's and her daughter's statements relating the 
cause of the veteran's death to service are not competent 
evidence, as they are laypersons, and lack the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the February 2006 
VA physician's opinion reflects a full review of all medical 
evidence of record, including the clinical records and 
medical opinions provided by Dr. F. K. and Dr. D. M. D.  In 
contrast to the opinions proffered by Dr. F. K. and Dr. D. M. 
D., the VA physician supported her opinions with detailed 
findings and rationale.  Accordingly, the Board finds that 
the opinions of Dr. F. K. and Dr. D. M. D. are of less 
probative value than the opinion by the VA physician.  The 
February 2006 VA physician's opinion must also be given 
greater probative weight, as it is couched in terms of 
greater certainty and supporting rationale.  Accordingly, the 
Board finds the opinion persuasive of a conclusion that the 
cause of the veteran's death was unrelated to his service-
connected disabilities.  

The preponderance of the evidence is against the claim and it 
must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


